          Case 21-80079    Doc 40 Filed 06/17/21 Entered 06/17/21 15:47:53          Desc Main
                             UNITED Document
                                    STATES BANKRUPTCY
                                                 Page 1 of 1 COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      WESTERN DIVISION

In Re:                                              )         CHAPTER 13
                                                    )
         WILLIAM E. SCHAFMAN,                       )         CASE NO. 21-80079
                                                    )
                                                    )
                                  Debtor            )


                                    ORDER CONFIRMING PLAN

       The plan under Chapter 13 of the Bankruptcy Code, filed as docket no. 27, having been found
by the court to comply with the provisions of 11 U.S.C. § 1325, THE PLAN IS HEREBY
CONFIRMED.

         IT IS FURTHER ORDERED that:


   (1) No later than June 1st of each year following confirmation, the debtor shall provide to the
       trustee a copy of his State and Federal tax returns for the duration of the plan.

   (2) That beginning with the 2021 tax refunds, and for each year thereafter for the duration of his
       plan, the debtor shall pay any State and/or Federal tax refunds that total more than $2,000.00
       into the plan. The base amount of the plan will automatically increase by said amount without
       motion, hearing, or court order upon receipt of the tax returns by the Trustee.

   (3) That immediately after confirmation the debtor shall pay into the plan any bonus received for
       the duration of the plan. The amount of the bonus shall be added to the base amount and will
       automatically increase by said amount without motion, hearing, or court order upon receipt of
       the money by the Trustee.

   (4) That if, in a given year, the debtor does not receive refunds in the amount of $2000 as listed in
       paragraph (2)above, the debtor may keep any money received from a bonus until such the
       combined total of tax refunds and bonuses amounts to $2000. The debtor may only keep
       $2000 from tax refunds and bonuses combined.

   (5) The confirmation herein shall not bar the Trustee from seeking modification of the Chapter 13
       plan if it appears that additional disposable income is available to fund the Plan.


                                                ENTER:

Dated: June 17, 2021

                                                JUDGE THOMAS M. LYNCH
Lydia S. Meyer, Trustee
308 W. State Street
P.O. Box 14127
Rockford, IL 61105-4127
Phone: 815-968-5354
Fax: 815-968-5368
